Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/30/2021, 2/8/2022, and 2/24/2022 have been considered by the examiner and made of record in the application file.

Response to Arguments
Applicant’s arguments filed on 9/3/2020 with respect to claims 1, 11, 21, and 30 on page 8 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-12, 14, 17-23, and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2018/0160298 A1) hereinafter Wang.
	Regarding claim 1, Wang teaches a method of wireless communication of a user equipment (UE) (Fig. 1, Fig. 3), comprising: establishing, by the UE, a connection with a base station (UE 110 attaches to network via base station 120; para. 70 and Fig. 2); and sending, by the UE to the base station, UE capability information in response to a trigger (when cell reselection is triggered from normal coverage to enhanced coverage, UE sends tracking area update (TAU) request to network via base station and TAU request includes "UE radio capability information needed" information element (IE) including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed, step M805; Fig. 8 and para. 88), wherein the UE capability information is based on a UE support for a capability in a first coverage mode and a UE support for the capability in a second coverage mode (capability includes UE support for Cat-1+/normal coverage and Cat-M1/enhanced coverage; para. 18 and para. 70), and wherein the UE capability information identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (switching between coverage modes; para. 12, during normal operations, UE operates as Cat-1+, during enhanced coverage, UE operates as Cat-M; para. 67, initiate TAU procedure when UE determines change in coverage mode and TAU procedure informs network that UE will be operating in different mode (identifies "whether" different by: modes are different); para. 82 lines 15-18 and para. 83 lines 15-18 and para. 88, TAU request includes "UE radio capability information needed" IE; para. 68 and para. 70, where “whether” involves a stated or implied alternative) or identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (switching between coverage modes; para. 12, during normal operations, UE operates as Cat-1+, during enhanced coverage, UE operates as Cat-M; para. 67, initiate TAU procedure when UE determines change in coverage mode and TAU procedure informs network that UE will be operating in different mode (identifies "whether" same by: modes are not same); para. 82 lines 15-18 and para. 83 lines 15-18 and para. 88, TAU request includes "UE radio capability information needed" IE; para. 68 and para. 70, where “whether” involves a stated or implied alternative).
	Regarding claim 2, Wang teaches wherein the first coverage mode is a non-coverage enhanced mode (capability includes UE support for Cat-1+/normal coverage; para. 18 and para. 70) and the second coverage mode is a coverage enhanced mode (capability includes UE support for Cat-M1/enhanced coverage; para. 18 and para. 70).
	Regarding claim 4, Wang teaches switching from the first coverage mode to the second coverage mode (UE switches modes when UE moves from normal coverage cell to enhanced coverage cell; para. 70), wherein the trigger includes the switching from the first coverage mode to the second coverage mode (UE sends TAU request when UE switches modes due to cell reselection and UE moves from normal coverage cell to enhanced coverage cell; para. 70). 
	Regarding claim 7, Wang teaches wherein the connection is a Radio Resource Control (RRC) connection (UE in normal / enhanced mode in an RRC connected state; para. 69).
	Regarding claim 8, Wang teaches wherein the UE capability information identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88).
	Regarding claim 9, Wang teaches wherein the UE capability information identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).
	Regarding claim 10, Wang teaches wherein the UE capability information identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88) or identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, including memory, processor (memory 330, processor 320, instructions; Fig. 3 and para. 38-39 and para. 46).
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
	Regarding claim 20, Wang teaches wherein the capability information of the UE identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88) and identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1.
	Regarding claim 22, Wang teaches wherein the first coverage mode is a non-coverage enhanced mode (capability includes Cat-1+/normal coverage; para. 18 and para. 70) and the second coverage mode is a coverage enhanced mode (capability includes Cat-M1/enhanced coverage; para. 18 and para. 70), or wherein the first coverage mode is a first coverage enhanced mode and the second coverage mode is a second coverage enhanced mode.
	Regarding claim 23, Wang teaches means for switching from the first coverage mode to the second coverage mode (memory 330, processor 320, instructions; Fig. 3 and para. 38-39 and para. 46, UE switches modes when UE moves from normal coverage cell to enhanced coverage cell; para. 70), wherein the trigger includes the switching from the first coverage mode to the second coverage mode (UE sends TAU request when UE switches modes due to cell reselection and UE moves from normal coverage cell to enhanced coverage cell; para. 70).
	Regarding claim 26, Wang teaches wherein the connection is a Radio Resource Control (RRC) connection (UE in normal / enhanced mode in an RRC connected state; para. 69).
	Regarding claim 27, Wang teaches wherein the capability information of the UE identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88).
	Regarding claim 28, Wang teaches wherein the capability information of the UE identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).
	Regarding claim 29, Wang teaches wherein the capability information of the UE identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88) or identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor of a UE (memory 330, processor 320, instructions; Fig. 3 and para. 38-39 and para. 46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 5, 13, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Futaki (US 2017/0238302 A1) hereinafter Futaki.
	Regarding claim 3, Wang does not explicitly disclose wherein the first coverage mode is a first coverage enhanced mode and the second coverage mode is a second coverage enhanced mode.
	However, in the same field of endeavor, Futaki teaches wherein the first coverage mode is a first coverage enhanced mode and the second coverage mode is a second coverage enhanced mode (different operations for multiple enhanced coverage mode (ECM) levels, level of ECM is determined; para. 98).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Futaki’s enabling delay tolerant access including in EC mode (para. 07) improves network resource usage by delaying transmission of delay tolerant applications with EC and rejecting connection requests by delay tolerant access when a BS is overloaded.
	Regarding claim 5, Wang does not explicitly disclose receiving, by the UE, a signal from the base station; and determining, by the UE, a property of the signal, wherein the switching from the first coverage mode to the second coverage mode is based on the property of the signal.
	However, in the same field of endeavor, Futaki teaches receiving, by the UE, a signal from the base station (UE acquires radio quality of downlink (DL) reference signal (RS) for reference signal received power (RSRP) / reference signal reception quality (RSRQ); para. 92-95 and para. 100, Fig. 1 showing UE 12 and BS 13); and determining, by the UE, a property of the signal (UE acquires DL radio quality including  RSRP/RSRQ; para. 92-95 and para. 100), wherein the switching from the first coverage mode to the second coverage mode is based on the property of the signal (UE determines necessity of ECM based on radio quality; para. 66, UE determines necessity after connection establishment; para. 97, UE executes ECM after determination (switching from first to second coverage mode); para. 104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Futaki’s enabling delay tolerant access including in EC mode (para. 07) improves network resource usage by delaying transmission of delay tolerant applications with EC and rejecting connection requests by delay tolerant access when a BS is overloaded.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

	Regarding claim 24, Wang does not explicitly disclose means for receiving a signal from the base station; and means for determining a property of the signal, wherein the means for switching from the first coverage mode to the second coverage mode is configured to switch from the first coverage mode to the second coverage mode based on the property of the signal.
	However, in the same field of endeavor, Futaki teaches means for receiving a signal from the base station (controller 112; Fig. 7, controller and memory; para. 147-148, UE acquires radio quality of downlink (DL) reference signal (RS) for reference signal received power (RSRP) / reference signal reception quality (RSRQ); para. 92-95 and para. 100, Fig. 1 showing UE 12 and BS 13); and means for determining a property of the signal (controller 112; Fig. 7, controller and memory; para. 147-148, UE acquires DL radio quality including  RSRP/RSRQ; para. 92-95 and para. 100), wherein the means for switching from the first coverage mode to the second coverage mode is configured to switch from the first coverage mode to the second coverage mode based on the property of the signal (controller 112; Fig. 7, controller and memory; para. 147-148, UE determines necessity of ECM based on radio quality; para. 66, UE determines necessity after connection establishment; para. 97, UE executes ECM after determination (switching from first to second coverage mode); para. 104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Futaki’s enabling delay tolerant access including in EC mode (para. 07) improves network resource usage by delaying transmission of delay tolerant applications with EC and rejecting connection requests by delay tolerant access when a BS is overloaded.

Claim 6, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Su et al. (US 2018/0070282 A1) hereinafter Su.
	Regarding claim 6, Wang teaches switching from the first coverage mode to the second coverage mode (UE sends TAU request when UE switches modes due to cell reselection and UE moves from normal coverage cell to enhanced coverage cell; para. 70).
	Wang does not explicitly disclose receiving, by the UE, a UE capability request from the base station based on switching from the first coverage mode to the second coverage mode, wherein the trigger includes the receipt of the UE capability request.
	However, in the same field of endeavor, Su teaches receiving, by the UE, a UE capability request from the base station based on switching from the first coverage mode to the second coverage mode (serving cell (BS) advertises supported coverage modes in master information blocks (MIB) / system information block (SIB), UE determines radio conditions of reference signal from serving cell, UE triggers serving cell to provide normal/extended coverage mode and UE adjusts to operate in corresponding normal/extended coverage mode based on coverage characteristics/parameters in MIB/SIB (UE receives MIB/SIB as UE capability request to determine what coverage mode to operate in to match with and request from serving cell); para. 70-73), wherein the trigger includes the receipt of the UE capability request (UE uses coverage information in MIB/SIB to determine to perform TAU procedure (TAU procedure initiated/triggered by receipt of MIB/SIB) to update mobility management entity (MME) / eNodeB (BS) of coverage mode of UE; para. 130).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Su to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Su’s adapting to conditions (para. 08-09) improves user experience by reducing power consumption.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.

	Regarding claim 25, Wang teaches means for switching from the first coverage mode to the second coverage mode (memory 330 processor 320; Fig. 3 and para. 38-39, UE sends TAU request when UE switches modes due to cell reselection and UE moves from normal coverage cell to enhanced coverage cell; para. 70).
	Wang does not explicitly disclose means for receiving a capability request from the base station based on switching from the first coverage mode to the second coverage mode, wherein the trigger includes the receipt of the capability request.
	However, in the same field of endeavor, Su teaches means for receiving a capability request from the base station based on switching from the first coverage mode to the second coverage mode (memory 306 processor 302; Fig. 3 and para. 49, serving cell (BS) advertises supported coverage modes in master information blocks (MIB) / system information block (SIB), UE determines radio conditions of reference signal from serving cell, UE triggers serving cell to provide normal/extended coverage mode and UE adjusts to operate in corresponding normal/extended coverage mode based on coverage characteristics/parameters in MIB/SIB (UE receives MIB/SIB as UE capability request to determine what coverage mode to operate in to match with and request from serving cell); para. 70-73), wherein the trigger includes the receipt of the capability request (UE uses coverage information in MIB/SIB to determine to perform TAU procedure (TAU procedure initiated/triggered by receipt of MIB/SIB) to update mobility management entity (MME) / eNodeB (BS) of coverage mode of UE; para. 130).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Su to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Su’s adapting to conditions (para. 08-09) improves user experience by reducing power consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Yang (US 2020/0382945 A1) discloses a wireless communication method and device.
	Huang et al. (US 2017/0070931 A1) discloses selection and reselection parameter determination method, base station, terminal, system and storage medium.
	Yu et al. (US 2019/0253878 A1) discloses spectrum resource indication method, apparatus, and system.
	BASU MALLICK et al. (US 2017/0311284 A1) discloses paging procedures for user equipments requiring coverage extension.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413